Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 26, 2016

The Court of Appeals hereby passes the following order:

A16D0370. EDDIE JAMES REED v. LOREN GRAYER et al.

      Prison inmate Eddie James Reed filed a petition for writ of habeas corpus, as
well as a petition for writ of mandamus directing the Dougherty Superior Court Judge
to render a decision in the case. Following a trial court order adding the State of
Georgia as an indispensable party, Reed filed an application for discretionary appeal
in this Court.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over all cases involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec. VI, Par.
III (4). The Supreme Court also has exclusive appellate jurisdiction over all cases
involving extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art.
VI, Sec. VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83) (2006)
("‘[C]ases involving the grant or denial of mandamus are within the exclusive
jurisdiction of [the Supreme] Court without regard to the underlying subject matter
or the legal issues raised.' [Cit.]"). Accordingly, this case is hereby TRANSFERRED
to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             05/26/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.